Citation Nr: 1510530	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board issued a decision in which it denied the Veteran's claims of entitlement to service connection for a left knee disability, a left eye disability, and tinnitus.
The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In an October 2014 Order, the Court granted an October 2014 Joint Motion for Partial Remand (JMR) and remanded the case to the Board for action consistent with the terms of that JMR.  In that JMR, the Parties asked the Court to remand and vacate the Board's decision to the extent that it denied entitlement to service connection for left knee and leg eye disabilities and affirm the Board's denial of the Veteran's claim for service connection for tinnitus.
The parties agreed that the Board erred in not directing that the Veteran be afforded with medical examinations pursuant to 38 U.S.C. § 5103A (d).  In the decision, the Board acknowledged that the Veteran had current diagnoses of cataracts of the left eye and osteoarthritis, but denied the Veteran's claims noting that the medical evidence did not show a relationship between the diagnosed disorders and service.  
Citing McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Board found that since "the record is silent for any competent medical evidence of a probative link to service for any claimed disorder" the requirements for obtaining medical opinions under McLendon were not met.  The parties disagreed finding that the Board erred in not directing that the Veteran be afforded medical examinations and obtaining medical opinions, especially in light of the fact that the service treatment records were missing or destroyed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed left knee and left eye disabilities.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinions:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently-diagnosed left knee disability had its onset during the Veteran's active service or is otherwise causally related to his service from December 1956 to December 1958.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently-diagnosed left eye disability had its onset during the Veteran's active service or is otherwise causally related to his service from December 1956 to December 1958.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


